DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2021 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This Application: 16/662,825
Parent: US Patent 10,506,253, Application 14/390,135
Claims 1, 11, 13. A video decoding method comprising
Claim 1. A video decoding method comprising
deriving information for block availability of a neighboring prediction block for a current block;
determining availability of a neighboring block of a current block
deriving information for motion information availability of the neighboring prediction block of the current block based on the information for block availability of the neighboring prediction block;
and deriving availability of motion information on the neighboring block using the reset block availability information,
constructing a merge candidate list for the current block based on the derived information for motion information availability of the neighboring prediction block;
constructing a merge candidate list for the current block based on a result of determining the availability
determining motion information of the current block based on the merge candidate list; and obtaining prediction samples of the current block by using the motion information of the current block,
performing motion compensation for the current block based on the merge candidate list
wherein the deriving information for block availability of the neighboring prediction block comprises:
wherein the determining of the availability comprises
deriving the information for block availability of the neighboring prediction block based on whether a prediction mode of the neighboring prediction block is an intra prediction mode or not;
deriving block availability information on the neighboring block based on whether a prediction mode of the neighboring block is an intra prediction mode or not;

resetting the derived block availability information on the neighboring block based on parallel merge level information indicating a size of a block in which a parallel merge processing is applicable;
wherein the information for block availability indicates whether a corresponding neighboring block is usable for a-an inter prediction of the current block
and wherein the block availability information on the neighboring block indicates whether a corresponding neighboring block is usable for an inter prediction of the current block
and information for motion information availability indicates whether motion information of a corresponding neighboring prediction block is included in the merge candidate list,
and the availability of motion information on the neighboring block indicates whether motion information of a corresponding neighboring block is included in the merge candidate list.
and wherein the deriving information for block availability of the neighboring prediction block is performed based on a z-scan availability derivation process.
HEVC Specification Draft 8 JCT-VC-J1003


Claims 1, 11, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,506,253 in view of Zhou (JCT-VC H0082). It would have been obvious to one of ordinary skill in the art before the application was filed to combine the claims of US Patent 10,506,253 with the z-scan availability derivation of HEVC Specification because z-scan availability derivation is part of the HEVC standard and compatibility with the standard would make the new codec compatible with existing decoders allow users to display video using existing software. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou-JCTVC (“AHG10: Configurable and CU-group level parallel merge/skip,” JCTVC-H0082, Feb. 2012) in view of Zhou-Patent (US Patent 9,143,795), as evidenced by HEVC Draft 8 (JCT-VC J1003).

	Regarding Claim 1, Zhou-JCTVC discloses a video decoding method (motion vector predictor availability rules, Section 3), comprising:
	deriving information for block availability (derivation of availableFlagN, section Replace 8.4.2.1.2, third paragraph) of a neighboring prediction block (PUs, Abstract, Section 2; neighboring PUs, Fig. 1 caption; red blocks 2 through 5, Fig. 1 and Table 3; also called B1, B0, A0, and B2, Table 3 and section Replace 8.4.2.1.2 third paragraph) for a current block (current PU, Figs. 1, 5);
	deriving information for motion information availability (whether candidates’ motion vector and reference indices are the same, Section Replace 8.4.2.1.1, bullet #5) of the neighboring prediction block (PUs, Abstract, Section 2; neighboring PUs, Fig. 1 caption; red blocks 2 through 5, Fig. 1; also called B1, B0, A0, and B2, Table 3 and third paragraph under section Replace 8.4.2.1.2) of the current block (current PU, Figs. 1, 5) based on the information for block availability (availableFlagN, Section Replace 8.4.2.1.1, bullet #4) of the neighboring prediction block (PUs, Abstract, Section 2; neighboring PUs, Fig. 1 caption; red blocks 2 through 5, Fig. 1; also called B1, B0, A0, and B2, Table 3 and third paragraph under section Replace 8.4.2.1.2);
	constructing a merge candidate list (merge candidate list is constructed as follows, Section Replace 8.4.2.1.1, bullet #4) for the current block (current PU, Figs. 1, 5) based on the derived information for motion information availability (whether first block’s motion vector and reference index are the same as a lower order block’s motion vector and reference index, Section Replace 8.4.2.1.1, bullet #4, #5) of the neighboring prediction block (PUs, Abstract, Section 2; neighboring PUs, Fig. 1 caption; red blocks 2 through 5, Fig. 1; also called B1, B0, A0, and B2, Table 3 and third paragraph under section Replace 8.4.2.1.2);
wherein the deriving information for block availability of the neighboring prediction block comprises:
	deriving the information for block availability (derivation of availableFlagN, section Replace 8.4.2.1.2, third paragraph; availableFlagN is set equal to 0, section Replace 8.4.2.1.2, third paragraph, first bullet) of the neighboring prediction block (PUs, Abstract, Section 2; neighboring PUs, Fig. 1 caption; red blocks 2 through 5, Fig. 1; also called B1, B0, A0, and B2, Table 3 and third paragraph under section Replace 8.4.2.1.2) based on whether a prediction mode (PREDMODE, Section Replace 8.4.2.1.2, third paragraph, first bullet, third sub-bullet) of the neighboring prediction block (PUs, Abstract, Section 2; neighboring PUs, Fig. 1 caption; red blocks 2 through 5, Fig. 1; also called B1, B0, A0, and B2, Table 3 and third paragraph under section Replace 8.4.2.1.2) is an intra prediction mode or not (is MODE_INTRA, Section Replace 8.4.2.1.2, third paragraph, first bullet, third sub-bullet);
	and resetting the derived information for block availability (derivation of availableFlagN, section Replace 8.4.2.1.2, third paragraph; availableFlagN is set equal to 0, section Replace 8.4.2.1.2, third paragraph, first bullet) of the neighboring prediction block (PUs, Abstract, Section 2; neighboring PUs, Fig. 1 caption; red blocks 2 through 5, Fig. 1; also called B1, B0, A0, and B2, Table 3 and third paragraph under section Replace 8.4.2.1.2) based on parallel merge level information indicating a size of a block in which a parallel merge processing is applicable (log2_parallel_merge_level_minus2, Section Replace 8.4.2.1.2, third paragraph, first bullet, first sub-bullet; this variable determines the size of the MER, Section 3, and within a MER, motion estimation is carried out in parallel, Section 3.2);
	wherein the information for block availability (availableFlagN, Section Replace 8.4.2.1.1, bullet #4) indicates whether a corresponding neighboring block (red blocks 1 through 5, Fig. 1; also called A1, B1, B0, A0, and B2, Table 3 and third paragraph under section Replace 8.4.2.1.2) is usable for an inter prediction (available for motion vector prediction, Section 3) of the current block (current PU, Figs. 1, 5) and 
the information for motion information availability (whether candidates’ motion vector and reference indices are the same, Section Replace 8.4.2.1.1, bullet #5) indicates whether motion information of a corresponding neighboring block (red blocks 1 through 5, Fig. 1; also called A1, B1, B0, A0, and B2, Table 3 and third paragraph under section Replace 8.4.2.1.2) is included in the merge candidate list (determining whether to remove from the list, Section Replace 8.4.2.1.1, bullet #5).
	Zhou-JCTVC does not explicitly disclose, but Zhou-Patent (US Patent 9,143,795) teaches 
	a video decoding method (decoder Fig. 9);
	determining motion information of the current block (motion vector and reference picture index, Fig. 9, Column 16 line 29 - end) based on the merge candidate list (index in merge candidate list, Column 16 lines 29-end, Fig. 9); and
	obtaining prediction samples of the current block (addition component 906 generates a decoded CU by adding the predicted PU and the residual CU, Column 17 Fig. 9) by using the motion information of the current block (predicted PUs from the motion compensation component 910, motion compensation component 910 uses the motion vector(s) from the entropy decoder 900 and the reference data to generate a predicted PU, Column 17).
	Zhou-JCTVC does not explicitly disclose, but HEVC Draft 8 teaches wherein the deriving information for block availability (availableN, Section 6.4.1) of the neighboring prediction block (neighboring block, Section 6.4.1) is performed based on a z-scan availability derivation process (6.4.1	Derivation process for z-scan order block availability).
	It would have been obvious to one of ordinary skill in the art before the application was filed to implement the candidate list construction of Zhou-JCTVC in a decoder and use it to perform motion compensation, e.g., in the decoder of Zhou-Patent, because that is where it is designed to be used, and it is configurable and backward compatible to the current merge/skip design and offers flexibility for high throughput and high quality encoder designs (Zhou-JCTVC Abstract). 
	It would have been obvious to one of ordinary skill in the art before the application was filed to supplement Zhou-JCT-VC with the availability check of the HEVC standard because the HEVC standard teaches that at the time of invention, there was a need for an industry standard for compressed video with increased coding efficiency and robustness to network environments; and the standard provides the higher compression of moving pictures needed by the industry in applications such as video conferencing, digital storage, broadcasting, and internet streaming (Sections Prologue, Purpose). 

	Regarding Claim 11, Claim 11 is rejected on the grounds provided in Claim 1. 

	Regarding Claim 13, Zhou-JCTVC does not explicitly discloses, but Zhou-Patent teaches a non-transitory computer-readable recording medium (shared memory, on-chip memory, external memory, Column 21) storing a bitstream formed by a method of encoding video (encoded bitstream. Fig. 9).
	The remainder of Claim 13 is rejected on the grounds provided in Claim 11. 

Response to Arguments
Applicant's arguments filed 3/2/2021 have been fully considered but they are not persuasive. Applicant argues on Pp. 10 that Zhou’s availableFlagN should correspond to the instant claim’s “motion information,” rather than to the instant claim’s “block availability” information. The argument is not persuasive because, as the above claim map demonstrates, Zhou’s availableFlagN satisfies the properties of Applicant’s coined “block availability,” while it fails to satisfy the properties of Applicant’s coined “motion information.”
Applicant argues on Pp. 11 that Zhou does not explicitly “reset” block availability. This argument is not persuasive because Applicant has not applied the definition of “reset” used in the industry, and Applicant has not provided an alternative definition in the specification. In engineering, “reset” means to set a value to zero. Zhou defines several conditions that result in setting availableFlagN to zero. One of those is parallel merge level information.
For these reasons, Applicant’s arguments are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
BANG; Gun et al.	US 20160373784 A1	METHOD FOR ENCODING AND DECODING VIDEO INCLUDING PLURALITY OF LAYERS
Jeon; Yongjoon et al.	US 9621888 B2	Inter prediction method and apparatus therefor

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631.  The examiner can normally be reached on M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHADAN E HAGHANI/Examiner, Art Unit 2485